865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry L. DAVIS, Plaintiff-Appellant,v.James BLANCHARD, Governor of Michigan, et al., InterstateAir Inc., Douglas A. Stimeling, Defendants-Appellees.
No. 88-2035.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

Before NATHANIEL R. JONES and BOYCE MARTIN, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the district court by an order filed June 24 and entered July 7, 1988, accepted plaintiff's amended complaint, denied various pending motions, and dismissed sixteen named defendants.  The order of July 7, 1988, listed the six remaining defendants to the suit.  An order was filed September 16 and entered September 22, 1988, amending the July 7 order to dismiss two additional defendants.  Davis appealed from that order on September 29, 1988.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  Four defendants remain as parties to the suit.  The final decision of the district court has not been entered during the pendency of the appeal;  therefore, this court lacks jurisdiction.   Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.